Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 27, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  146604 (31)                                                                                        Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  IN RE KNOP
  __________________

  LORI KNOP,

                Plaintiff,

  v                                                                  SC: 146604
                                                                     COA: 311117
  WASHTENAW CIRCUIT COURT JUDGE,

             Defendant.
  ___________________________________

               On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of February 5, 2013 is denied because it does not appear that the order was entered
  erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 27, 2013                     _________________________________________
          jam                                                                   Clerk